Exhibit 10.2


 

AMENDMENT TO THE Credit Agreement

This AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”), effective as of
December 31, 2017, is entered into by and among (1) CLEARWATER PAPER
CORPORATION, a Delaware corporation (the “Borrower”); (2) Lenders (as defined
below) constituting the Required Lenders (as defined in the Credit Agreement
referred to below); and (3) NORTHWEST FARM CREDIT SERVICES, PCA (“NWFCS”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”):  

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have previously entered into that
certain Credit Agreement, dated as of October 31, 2016 (as in effect immediately
prior to the date hereof, the “Existing Credit Agreement” and as the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time, including, but not limited to, by this Amendment, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders make amendments to the Existing Credit Agreement as set forth
in this Amendment; and

WHEREAS, the Administrative Agent and the Lenders and Voting Participants that
are signatories hereto, constituting Required Lenders, are willing to grant such
request on the terms and subject to the conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.Definitions.  Capitalized terms are used in this Amendment as defined in the
Credit Agreement unless otherwise defined herein.

2.Amendments to the Existing Credit Agreement. On the terms of this Amendment
and subject to the satisfaction of the conditions precedent set forth in
Section 3 below:

(a)Section 8.13 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

(a)Consolidated Total Leverage Ratio. Beginning with the fiscal quarter ending
December 31, 2017, as of the last day of any fiscal quarter, permit the
Consolidated Total Leverage Ratio to be greater than the ratio set forth
opposite such fiscal quarter below;

 

 

Fiscal Quarter Ending:

Ratio:

December 31, 2017

4.50:1.00

March 31, 2018

4.50:1.00

June 30, 2018

4.50:1.00

September 30, 2018

4.50:1.00

 

--------------------------------------------------------------------------------

 

December 31, 2018

4.50:1.00

March 31, 2019

4.25:1.00

June 30, 2019

4.25:1.00

September 30, 2019

4.25:1.00

December 31, 2019

4.25:1.00

March 31, 2020 and thereafter

4.00:1.00

 

provided that if the Borrower or any of its Subsidiaries consummates an
Acquisition or series of related Acquisitions within a twelve-month period with
an aggregate consideration in excess of $125,000,000, then the ratio set forth
above shall be deemed to be 4.50:1.00 as of the last day of each of the four
fiscal quarters ending after the most recent such Acquisition (and such
adjustment shall apply to the fiscal quarter most recently ended for which
financial statements have been delivered hereunder solely for purposes of
calculating compliance with this Section 8.13(a) on a Pro Forma Basis pursuant
to clause (d) of the definition of Permitted Acquisition). Notwithstanding the
foregoing, if the proviso to the previous sentence has been applicable with
respect to the last day of four consecutive fiscal quarters, it shall be
disregarded and given no effect as of the last day of each of the two fiscal
quarters immediately following such four consecutive fiscal quarter period
(regardless of any Acquisitions consummated in the interim).

 

(b)Consolidated Interest Coverage Ratio. Beginning with the fiscal quarter
ending December 31, 2017, as of the last day of any fiscal quarter, permit the
Consolidated Interest Coverage Ratio to be less than the ratio set forth
opposite such fiscal quarter below:

 

 

Fiscal Quarters Ending:

Ratio:

Prior to December 31, 2020

1.75:1.00

December 31, 2020 and thereafter

2.25:1.00

 

 

3.Conditions Precedent to the Effectiveness of this Amendment.  This Amendment
shall be deemed effective, and shall have retroactive effect to December 31,
2017 (the “Amendment Effective Date”), upon satisfaction of the following
conditions:

(a)The Administrative Agent shall have received, on behalf of the Lenders, this
Amendment, duly executed and delivered by the Borrower, the Required Lenders and
the Administrative Agent (and consented to by the Guarantors);

(b)The Administrative Agent shall have received a corresponding amendment to the
Commercial Bank Facility, duly executed by each party thereto (and consented to
by the Guarantors (as defined under the Commercial Bank Facility)) in form and
substance reasonably satisfactory to the Administrative Agent;

2

--------------------------------------------------------------------------------

 

(c)No Default or Event of Default shall have occurred and be continuing;

(d)The representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the Amendment Effective Date (except
to the extent any such representation and warranty is expressly stated to have
been made as of a specific date, in which case it shall be true and correct as
of such specific date); and

(e)Receipt by the Administrative Agent and the Lenders of all fees due and
payable in connection with this Amendment, including, without limitation, the
legal fees and expenses of counsel to the Administrative Agent.

 

4.Representations and Warranties.  In order to induce the Administrative Agent
and the Lenders to enter into this Amendment and to amend the Existing Credit
Agreement in the manner provided in this Amendment, the Borrower represents and
warrants to the Administrative Agent and each Lender as follows:

(a)Authorization of Agreements; Enforceability.  The Borrower has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment in
accordance with its terms.  This Amendment has been duly executed and delivered
by duly authorized officers of the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

(b)Representations and Warranties in the Credit Agreement.  The Borrower
confirms that as of the Amendment Effective Date, (i) the representations and
warranties contained in Article VI of the Credit Agreement are true and correct
in all material respects (except to the extent any such representation and
warranty is expressly stated to have been made as of a specific date, in which
case it shall be true and correct as of such specific date) and (ii) no Default
or Event of Default has occurred and is continuing.

5.Miscellaneous.

(a)Reference to and Effect on the Existing Credit Agreement and the other Loan
Documents.

(i)Except as specifically amended by this Amendment and the documents executed
and delivered in connection herewith, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed by the Borrower in all respects.  

(ii)The execution and delivery of this Amendment and performance of the Credit
Agreement shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders under, the Existing Credit Agreement or any
of the other Loan Documents.

3

--------------------------------------------------------------------------------

 

(iii)Upon the conditions precedent set forth herein being satisfied, this
Amendment shall be construed as one with the Existing Credit Agreement, and the
Existing Credit Agreement shall, where the context requires, be read and
construed throughout so as to incorporate this Amendment.

(iv)If there is any conflict between the terms and provisions of this Amendment
and the terms and provisions of the Credit Agreement or any other Credit
Document, the terms and provisions of this Amendment shall govern.

(b)Expenses.  The Borrower expressly acknowledges its obligations under Section
11.3 of the Credit Agreement (Expenses; Indemnity) with respect to this
Amendment.

(c)Headings.  Section and subsection headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.  

(d)Counterparts. This Amendment may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes.  Delivery of an
executed counterpart of this Amendment by electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment.  

(e)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.  

6.Loan Documents.  This Amendment is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement generally applicable to
Loan Documents are applicable hereto and incorporated herein by this reference.

 

[This Space Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWER:

CLEARWATER PAPER CORPORATION,     

a Delaware corporation

By:       /s/ John Hertz

Name:  John D. Hertz

Title:    Senior Vice President, CFO

 

 

 

 

 




[Signature Page to First Amendment to Credit Agreement – Clearwater]



--------------------------------------------------------------------------------

 

NORTHWEST FARM CREDIT SERVICES, PCA,

as Administrative Agent, with the consent

of the Required Lenders


 

 

By:        /s/ Suann Harris

Name:   Suann Harris

Title:     Relationship Manager, VP

 




[Signature Page to First Amendment to Credit Agreement – Clearwater]



--------------------------------------------------------------------------------

 



The undersigned hereby acknowledge and consent to the foregoing Amendment and
confirm and agree that the Guaranty executed by the undersigned in connection
with the Credit Agreement remains in full force and effect in accordance with
its terms and is hereby reaffirmed, confirmed and ratified by the undersigned,
and the undersigned hereby confirm that the representations and warranties
contained in such Guaranty (including any incorporated by reference to the
Credit Agreement) are (before and after giving effect to this Amendment) true
and correct in all material respects (except to the extent any such
representation and warranty is expressly stated to have been made as of a
specific date, in which case it shall be true and correct in all material
respects as of such specific date); provided that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this confirmation.

 

GUARANTORS:

 

Cellu Tissue Holdings, Inc.

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

Cellu Tissue - Long Island, LLC

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

Cellu Tissue-CityForest LLC

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO




[Signature Page to First Amendment to Credit Agreement – Clearwater]



--------------------------------------------------------------------------------

 



Cellu Tissue Corporation-Neenah

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

Cellu Tissue Corporation — Oklahoma City

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

Cellu Tissue - Thomaston, LLC

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

Clearwater Fiber, LLC

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

truly brands, LLC

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

manchester industries inc. of virginia

By:  /s/ John Hertz

Name:  John D. Hertz

Title:  Senior Vice President, CFO

 

 

[Signature Page to First Amendment to Credit Agreement – Clearwater]

